     Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 1 of 13 PageID #: 7605



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


    THE CITY OF HUNTINGTON,

          Plaintiff,
                                                  Civil Action No. 3:17-01362
    v.                                            Hon. David A. Faber

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

          Defendants

    CABELL COUNTY COMMISSION,

          Plaintiff,
                                                  Civil Action No. 3:17-01665
    v.                                            Hon David A. Faber

    AMERISOURCEBERGEN DRUG
    CORPORATION, et al.,

          Defendants.


                          REPLY IN SUPPORT OF DEFENDANTS’
                       MOTION TO COMPEL DISCOVERY RESPONSES

         Plaintiffs1 do not dispute that the custodians who are the subject of Defendants’2 motion

possess information that is relevant to Plaintiffs’ claims and Defendants’ defenses. Instead,

Plaintiffs claim, in conclusory and unsubstantiated fashion, that the relevant and responsive

information Defendants seek would be “duplicative” or “cumulative” of information Plaintiffs

have allegedly produced. Cabell County also speculates that “much of the information” contained


1
 City of Huntington (“Huntington” or “City”) and Cabell County Commission (“Cabell County”
or “County”).
2
    AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson Corporation.
    Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 2 of 13 PageID #: 7606



in the custodial files from its Prosecutor’s Office may be “protected work product or protected by

other privileges.” Opp. at 4.

          As the parties resisting discovery, Plaintiffs bear the burden of showing why Defendants’

requests for the subject custodial files should not be granted. Plaintiffs have not satisfied their

burden. As a matter of law, Plaintiffs’ conclusory and unsubstantiated claims of cumulativeness,

duplicity, work product and “other privileges” are not sufficient. For the reasons stated herein,

Plaintiffs should be compelled to produce the custodial files that are the subject of Defendants’

Motion.3

                                           ARGUMENT

     I.      As the Parties Resisting Production, Plaintiffs Bear the Burden of Showing Why
             Defendants’ Motion Should be Denied.

          Citing out-of-circuit authority, Plaintiffs ask the Court to deny the Motion because

Defendants have “not and cannot explain how the information from additional custodians would

not be duplicative.” Opp. at 3. Plaintiffs misstate the applicable standard. For more than five

decades, “district judges and magistrate judges in the Fourth Circuit . . . have repeatedly ruled that

the party or person resisting discovery, not the party moving to compel discovery, bears the burden

of persuasion.” Kinetic Concepts, Inc. v. ConvaTec Inc., 268 F.R.D. 226, 243 (M.D.N.C. 2010).

See also Johnson v. Ford Motor Co., 309 F.R.D. 226, 232 (S.D.W. Va. 2015) (“The party resisting

discovery, not the party seeking discovery, bears the burden of persuasion.”); United States for use


3
  As addressed in Section II below, on the late evening of April 20, 2020, the City of Huntington
informed Defendants that it has now searched for responsive documents in the custodial records
of the six Huntington employees that are the subject of Defendants’ Motion. Huntington also
contends that it has been unable to locate responsive documents for two of those employees, Robert
Wilhelm and Gene Baumgardner. Defendants have not had the opportunity to review the
documents produced. In the meantime, Defendants ask that their Motion be held in abeyance as
to those six Huntington custodians pending further discussion regarding the missing files and
review of the produced documents. However, the issues regarding Cabell County’s refusal to
produce prosecutor files have not changed and are now ripe for the Court’s review.


                                                -2-
  Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 3 of 13 PageID #: 7607



of Asphalt Contractors & Site Work, Inc. v. KAR Contracting, LLC, 2015 WL 13050048, at *1

(S.D.W. Va. Aug. 10, 2015) (same); Jones v. Bank of Am., N.A., 2015 WL 1808916, at *2 (S.D.W.

Va. Apr. 21, 2015) (same); Clere v. GC Servs., L.P., 2011 WL 2181176, at *2 (S.D.W. Va. June

3, 2011) (same).

       To meet that burden, Plaintiffs, as the parties resisting disclosure, “must make a

particularized showing of why discovery should be denied, and conclusory or generalized

statements fail to satisfy this burden as a matter of law.” Mainstreet Collection, Inc. v. Kirkland’s,

Inc., 270 F.R.D. 238, 241 (E.D.N.C. 2010) (citing Carefirst of Md., Inc. v. Carefirst Pregnancy

Ctrs., Inc., 334 F.3d 390, 402-403 (4th Cir. 2003)). “If a party believes that a discovery request

exceeds the broad scope of allowable discovery, it may object, but ‘the party resisting discovery

has the burden of clarifying, explaining and supporting its objections.’” Patrick v. Teays Valley

Trs., LLC, 297 F.R.D. 248, 256 (N.D.W. Va. 2013), aff’d sub nom. Patrick v. PHH Mortg. Corp.,

298 F.R.D. 333 (N.D.W. Va. 2014) (quoting Herbalife Int’l, Inc. v. St. Paul Fire & Marine Ins.

Co., 2006 WL 2715164, at *1, *5–6 (N.D.W. Va. Sept. 21, 2006)). “The mere recitation of the

familiar litany that an interrogatory or document production request is overly broad, burdensome,

oppressive and irrelevant will not suffice.” PLX, Inc. v. Prosystems, Inc., 220 F.R.D. 291, 293

(N.D.W. Va. 2004). See also McKelvey v. W. Reg’l Jail, 2015 WL 2144668, at *2 (S.D.W. Va.

May 7, 2015) (party resisting discovery “must do more to carry its burden than make conclusory

and unsubstantiated allegations”); Buskirk v. Wiles, 2016 WL 7118288, at *6 (S.D.W. Va. Dec. 6,

2016) (“To prevail upon an objection of burdensomeness, the objecting party must demonstrate

how the request is burdensome by submitting affidavits or other evidence revealing the nature of

the burden.”).




                                                -3-
  Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 4 of 13 PageID #: 7608



          Under this standard, Plaintiffs—as the parties resisting disclosure—bear the burden of

showing that a search of custodial files would not yield non-cumulative, responsive material. In

order to meet that burden, Plaintiffs must make a “particularized showing of why discovery should

be denied.” Mainstreet Collection, 270 F.R.D. at 241. Plaintiffs have made no such showing.

Further, Plaintiffs do not contend that producing the requested custodial files would be

burdensome or that any such burden outweighs the likely benefit to Defendants of obtaining these

facially relevant files.

          Indeed, the authority Plaintiffs cite in the Opposition highlights their failure to satisfy their

burden. In U.S. ex rel. McBride v. Halliburton, the plaintiff sought an order compelling the

defendants to search for the custodial files of 35 individuals. 272 F.R.D. 235, 240 (D.D.C. 2011).

The defendants resisted this demand and argued that “the addition of thirty-five custodians would

create a burden on defendants that would outweigh any potential benefit.” Id. To support their

claim, the defendants explained “[i]n excruciating, but highly educational and useful, detail” the

significant costs they would incur conducting the requested searches and the specific reasons why

the searches would not yield relevant, non-duplicative documents. Id. at 240-41. Here, by

contrast, Plaintiffs have offered the Court nothing more than unadorned speculation that

documents in the possession of the custodians at issue here would be “cumulative” or “duplicative”

of documents already produced. Plaintiffs have failed to meet their burden, and the Court should

order them to search and produce the custodial files at issue.

    II.       Huntington Claims it Has Now Produced Responsive Documents from the
              Custodial Files that are the Subject of Defendants’ Motion

          In their Motion, Defendants sought production of the custodial files of several Huntington

employees, including Justin Antle, John Ellis, Gene Baumgardner, Robert Wilhelm, Greg Fuller

and Angie Bracey. By letter, which was sent to Defendants during the evening of April 20, 2020,



                                                    -4-
  Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 5 of 13 PageID #: 7609



the City of Huntington advised Defendants that it has now searched for responsive documents in

the custodial files of those six custodians. Also on the evening of April 20th, Huntington produced

what it contends to be responsive documents from the custodial files for four of those six

individuals, claiming that it does not have any documents to produce for Mr. Wilhelm and Mr.

Baumgardner. Defendants have not had the opportunity to review the documents produced.

Defendants request that their Motion as to the Huntington custodians be held in abeyance pending

further discussion regarding the missing files and review of the produced documents, after which

Defendants will determine if there remain disputes regarding those custodians and the

completeness of the productions.

   III.        Cabell County Should be Ordered to Produce the Prosecuting Attorney
               Custodial Files at Issue

          a.      Cabell County Concedes that the Prosecutors’ Custodial Files Contain
                  Relevant Information.

          For the reasons set out in Defendants’ Motion, the subject Cabell County prosecutor

custodial files are likely to contain highly relevant information, including details of investigations

and prosecutions of doctors, pharmacists, illegal drug trafficking organizations, and others who

engaged in misconduct that caused the opioid epidemic, breaking the causal chain between

Defendants’ alleged conduct and Plaintiffs’ alleged harm. Those files likely will show that

nonparties are at fault for Plaintiffs’ injuries, including because of Plaintiffs’ failure to address

sufficiently the opioid-related misconduct of others. Also, those files likely will show that Cabell

County officials became aware, long before the applicable limitations periods, of opioid-related

misconduct in Cabell County, their alleged resulting injuries, and perhaps even solicitation from

private litigants to sue distributors to recover for such injuries. Indeed, prosecutors’ files in other

opioid litigations have proven to contain highly relevant information. Special Master Wilkes

expressly recognized the relevance of prosecutors’ files in Discover Ruling No. 1 (ECF No. 248),


                                                 -5-
      Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 6 of 13 PageID #: 7610



in which he ordered Cabell County to produce documents from its Prosecuting Attorney’s office

related to law enforcement or administration investigations, prosecutions, or enforcement actions

involving opioids.

          Cabell County does not meaningfully dispute any of this except for calling it a “fishing

expedition” for Defendants to search for communications in which Cabell County prosecutors may

have noticed the same thing as their colleagues in other jurisdictions: that the opioid crisis

“exploded” into many parts of the country in the early 1990s. See Opp. at 5 n.3. But public sources

make clear that there are relevant, non-cumulative documents in the files of the Cabell County

Prosecuting Attorney’s Office. For example, Cabell County’s prosecutors have publicly criticized,

and even sued, the County for failing to allocate an adequate portion of its resources to the

prosecution of drug-related crime. Defendants believe the prosecutors’ files are likely to contain

communications discussing this highly relevant failure, and there is no credible argument that such

communications could be privileged.4 Cabell County also suggests that Defendants should not be

entitled to the production of indisputably relevant communications from the prosecutor’s office

because Defendant McKesson Corporation has served requests for admission that “amply cover

that topic.” Opp. at 5 n.3. Cabell County cites no authority for this bizarre contention, nor could

it.

          b.     Cabell County Does Not Support its Assertion that the Prosecutors’ Custodial
                 Files May Be “Cumulative” of Material Previously Produced.

          While not sufficiently contesting the relevance of documents contained in prosecutors’

custodial files, Cabell County speculates that “much (if not all) of the discoverable information




4
 See Hammers requests increased funding for prosecutor’s office, The Herald-Dispatch (Mar. 9,
2018), https://www.herald-dispatch.com/news/hammers-requests-increased-funding-for-
prosecutors-office/article_cc092aa5-3bf5-5797-b77e-5347e9622a1a.html.


                                                -6-
  Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 7 of 13 PageID #: 7611



that Defendants could hope to obtain from the subject custodial files is duplicative or cumulative

of the information the Cabell County Commission has already produced.” Opp. at 6. This

unsupported assertion is not sufficient to satisfy Cabell County’s burden of making a

“particularized showing of why discovery should be denied.” Mainstreet Collection, 270 F.R.D.

at 241. It is obvious that Cabell County has not examined files of the requested custodians to

determine the extent of overlap (if any) with documents already produced.

       Cabell County represents that it has produced “more than 1,525,000 pages of documents,”

including 129,000 documents from closed, felony circuit court files and closed investigative files.

Opp. at 4. These numbers are inflated: having reviewed those documents, 80 to 90% of them are

not relevant. Moreover, the so-called “investigative files” consist largely of form documents that

contain little information about what investigation was actually performed. Instead, those files

contain large numbers of “Incident/Offense Reports,” “General Case Reports,” “Vehicle Incident

Reports,” and “Arrest Bookings” relating to relatively minor offenses such as possession of

controlled substances. Those documents are of little value, and Defendants expect the prosecutors’

files to have more substantial case files, particularly for major investigations.

       Belying the unsubstantiated contention that the prosecutors’ files may be “duplicative” of

files produced elsewhere, Cabell County concedes that the prosecutors’ custodial files contain

relevant information that has not been produced from other sources. According to the Opposition,

“the documents Defendants truly seek are internal memorandums and emails from the Prosecutor’s

Office that describe the prosecutor’s opinions about the strengths and weaknesses of a specific

case.” Opp. at 6. Cabell County does not dispute that these internal memoranda and email

communications contain relevant, discoverable information. Moreover, Cabell County concedes

that this information has not been produced from other sources.




                                                 -7-
  Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 8 of 13 PageID #: 7612



       c.      Cabell County’s Privilege Contentions Provide No Basis for Refusing to
               Gather Responsive Documents.

       Cabell County asserts that “large swaths—if not all—of the information in the 20 custodial

files from the Prosecutor’s office is protected attorney work product.” Opp. at 6. This bald

assertion that these custodial files might contain privileged information provides no justification

for Cabell County’s refusal to gather this admittedly relevant information.

       “Procedurally, when a party withholds information from discovery on the basis of attorney-

client privilege or the work-product protection, the party is required to: (1) ‘expressly make the

claim;’ and (2) ‘describe the nature of the documents, communications, or tangible things not

produced or disclosed—and do so in a manner that, without revealing information itself privileged

or protected, will enable other parties to assess the claim.’” Johnson v. Ford Motor Co., 309 F.R.D.

226, 232 (S.D.W. Va. 2015) (quoting Fed. R. Civ. P. 26(b)(5)(A)). “A party can sustain this burden

through a properly prepared privilege log that identifies each document withheld, and contains

information regarding the nature of the privilege/protection claimed, the name of the person

making/receiving the communication, the date and place of the communication, and the

document’s general subject matter.” Id. Finally, a “party’s conclusory assertion that a document

is privileged is inadequate to meet the burden imposed by Rule 26(b)(5)(A).” Id.

       Cabell County cannot credibly claim that the entirety of the prosecutors’ custodial files

constitutes protected work product.     Further, Cabell County has failed to comply with the

procedure mandated by Rule 26(b)(5)(A), which requires Cabell County to identify every

supposedly privileged document being withheld and to provide detailed information about those

documents so its claim of privilege may be properly evaluated. Instead, Cabell County has offered

nothing more than the conclusory assertion that “large swaths” of the requested custodial files

constitute “protected attorney work product.” Opp. at 6. This conclusory assertion is insufficient



                                               -8-
  Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 9 of 13 PageID #: 7613



under Rule 26(b). Cabell County’s speculation that the prosecutors’ custodial files—even “broad

swaths” of them—might contain privileged information does not justify Cabell County’s refusal

to gather that admittedly relevant information and produce the non-privileged portions. Just as

Defendants did for the lawyers whose custodial files Defendants produced to Plaintiffs, Cabell

must gather its prosecutors’ files and, if it wishes to withhold portions of them as privileged, it

must provide a privilege log adequately describing the supposedly privileged portions, and produce

the rest.

        Cabell County also states that the prosecutors’ files may contain information that, while

not legally privileged, is “confidential.” Opp. at 7. However, confidential information may be

produced subject to the protective orders governing this litigation. The fact that documents may

be confidential provides no basis for withholding them.

        d.     Cabell County Fails to Address the Authorities Holding that It Lacks Standing
               to Assert Privilege With Respect to Closed Criminal Cases.

        Under West Virginia law, the “burden of establishing the attorney-client privilege or the

work product exception, in all their elements, always rests upon the person asserting it.” State ex

rel. United Hosp. Ctr., Inc. v. Bedell, 199 W. Va. 316, 325 (1997) (internal quotation marks

omitted). As discussed in the Motion, attorney-client privilege does not apply here because “[t]he

attorney-client privilege belongs to the client,” State ex rel. Allstate Ins. Co. v. Gaughan, 203 W.

Va. 358, 372 n.21 (1998), and Cabell County is not the client in criminal matters brought by the

Prosecuting Attorney, see W. Va. Code § 7-4-1(a) (“The prosecuting attorney shall attend to the

criminal business of the state in the county in which he or she is elected . . . .”). The Opposition

does not address this issue or explain why Cabell County has standing to assert a privilege

belonging to the State.




                                               -9-
 Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 10 of 13 PageID #: 7614



        Cabell County is also silent on how the work-product protection could apply to documents

related to prior, concluded investigations. See, e.g., Ostrowski v. Holem, 2002 WL 31956039, at

*4 (N.D. Ill. Jan. 21, 2002) (“[M]any courts have found the work-product privilege unavailable

when a prosecutor in a prior criminal investigation later objects to discovery by a litigant in a

related and subsequent civil lawsuit.”); Doubleday v. Ruh, 149 F.R.D. 601, 606 (E.D. Cal. 1993)

(holding that a public prosecutor may not “rely upon the work product doctrine when the fruits of

his investigation become relevant to civil litigation to which he is not a party”). For the reasons

set forth herein, Cabell County should be required to review and produce the subject prosecutor

custodial files.

                                        CONCLUSION

        For the reasons set forth herein, Defendants request an order granting their Motion to

Compel and ordering any further relief deemed necessary and appropriate.

April 21, 2020                               DEFENDANTS

                                             AmerisourceBergen Drug Corporation
                                             By Counsel:

                                             /s/ Gretchen M. Callas
                                             Gretchen M. Callas (WVSB #7136)
                                             JACKSON KELLY PLLC
                                             Post Office Box 553
                                             Charleston, West Virginia 25322
                                             Tel: (304) 340-1000
                                             Fax: (304) 340-1050
                                             gcallas@jacksonkelly.com


                                             /s/ Robert S. Nicholas
                                             Robert A. Nicholas
                                             Shannon E. McClure
                                             REED SMITH, LLP
                                             Three Logan Square
                                             1717 Arch Street, Suite 3100
                                             Philadelphia, PA 19103
                                             Tel: (215) 851-8100


                                              - 10 -
Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 11 of 13 PageID #: 7615



                                  Fax: (215) 851-1420
                                  rnicholas@reedsmith.com
                                  smcclure@reedsmith.com


                                  Cardinal Health, Inc.
                                  By Counsel:

                                  /s/ Steven R. Ruby
                                  Brian A. Glasser (WVSB #6597)
                                  Steven R. Ruby (WVSB #10752)
                                  Raymond S. Franks II (WVSB #6523)
                                  BAILEY GLASSER LLP
                                  209 Capitol Street
                                  Charleston, West Virginia 25301
                                  Tel: (304) 345-6555
                                  Fax: (304) 342-1110
                                  Counsel in Cabell County action

                                  /s/ Enu Mainigi
                                  Enu Mainigi
                                  F. Lane Heard
                                  Ashley W. Hardin
                                  WILLIAMS & CONNOLLY LLP
                                  725 Twelfth Street NW
                                  Washington, DC 20005
                                  emainigi@wc.com
                                  lheard@wc.com
                                  ahardin@wc.com


                                  McKesson Corporation
                                  By Counsel:

                                  /s/ Jeffrey M. Wakefield
                                  Jeffrey M. Wakefield (WVSB #3894)
                                  jwakefield@flahertylegal.com
                                  Jason L. Holliday (WVSB #12749)
                                  jholliday@flahertylegal.com
                                  FLAHERTY SENSABAUGH BONASSO PLLC
                                  P.O. Box. 3843
                                  Charleston, WV 25338-3843
                                  Telephone: (304) 345-0200




                                   - 11 -
Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 12 of 13 PageID #: 7616



                                  /s/ Timothy C. Hester
                                  Timothy C. Hester
                                  Mark H. Lynch
                                  Christian J. Pistilli
                                  Laura Flahive Wu
                                  COVINGTON & BURLING LLP
                                  One CityCenter
                                  850 Tenth Street NW
                                  Washington, DC 20001
                                  Tel: (202) 662-5324
                                  thester@cov.com
                                  mlynch@cov.com
                                  cpistilli@cov.com
                                  lflahivewu@cov.com

                                  /s/ Carol Dan Browning
                                  Carol Dan Browning
                                  Stites & Harbison, PLLC
                                  400 West Market Street
                                  Suite 1800
                                  Louisville, Kentucky 40202
                                  Tel: (502) 587-3400
                                  Fax: (502) 587-6391
                                  cbrowning@stites.com




                                   - 12 -
 Case 3:17-cv-01362 Document 359 Filed 04/21/20 Page 13 of 13 PageID #: 7617



                                   CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on this 21st day of April, 2020, the foregoing

REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO COMPEL DISCOVERY

RESPONSES was served using the Court’s CM/ECF system, which will send notification of such

filing to all counsel of record.


                                              /s/ Gretchen M. Callas
                                              Gretchen M. Callas (WVSB #7136)




                                               - 13 -
